 1                                                             The Honorable Richard A. Jones
 2
 3
 4
 5
 6
                           UNITED STATES DISTRICT COURT FOR THE
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8
 9
      UNITED STATES OF AMERICA,                           NO. CR18-049 RAJ
10
                               Plaintiff,
11
                                                          ORDER TO SEAL ADMITTED
12                        v.
                                                          TRIAL EXHIBIT 118
13
      BRADFORD MARSELAS JOHNSON,
14
                               Defendant.
15
16          Having reviewed Exhibit 118, which was filed under seal, and the Government’s
17 Motion to Seal requesting that the exhibit be allowed to remain under seal, and finding
18 good cause,
19          It is hereby ORDERED that the Motion to Seal (Dkt #183) is GRANTED and the
20 aforementioned trial exhibit shall remained sealed.
21          DATED this 11th day of July, 2019.
22
23                                                      A
24                                                      The Honorable Richard A. Jones
25                                                      United States District Judge
26
27
28
     United States v. Bradford Johnson / CR18-049 RAJ                       UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     Order to Seal Admitted Trial Exhibit 118
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
